                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION                                           )
                                                     )
                      Plaintiff,                     )
                                                     )      NO. 1:18-cv-00074
v.                                                   )
                                                     )
Magneti Marelli of Tennessee, LLC                    )
                                                     )
                      Defendant                      )



                                     CONSENT DECREE


        Equal Employment Opportunity Commission (the Commission) and Magneti Marelli of

Tennessee, LLC 1 (Marelli) reached an agreement to resolve this case during mediation. The Parties

jointly submit this Consent Decree (Decree) for the Court’s review, approval, and entry to resolve

the claims of sex discrimination alleged in the Complaint. The parties represent to the Court

that they have consulted, negotiated and mediated in good faith to resolve all claims to the

satisfaction of all concerned.

                                      INTRODUCTION

        The Commission, as an agency of the United States of America, enforces federal laws

prohibiting discrimination in the workplace. Title VII of the Civil Rights Act of 1964 and

Title I of the Civil Rights Act of 1991 (Title VII) represent two of the federal laws enforced by

the Commission. This lawsuit represents the Commission’s intent to enforce Title VII.



1Defendant Magneti Marelli of Tennessee, LLC is now Marelli of Tennessee USA,
LLC.

                                                1
     Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 1 of 13 PageID #: 790
        The Commission instituted this action on behalf of Rebecca Crouch, Christy Parson, and

a class of former female employees. In its Complaint, the Commission alleged that Marelli

subjected Crouch, Parson, and a class of former female employees to sexual harassment in

violation of Title VII.

         Marelli denies the allegations in the Complaint that it engaged in any unlawful employment

practices in violation of Title VII. This Decree does not constitute a finding on the merits of the

case and does not constitute an admission by Marelli of the allegations in the Complaint. The

Commission and Marelli have consented to entry of this Decree to avoid the additional expense and

other burdens that continued litigation of this case would involve.

        After examining the terms and conditions of this Decree, and based on the pleadings,

record, and stipulations of the Commission and Marelli, the Court finds the terms of this Decree are

adequate, fair, reasonable, equitable, and just. The Decree furthers the objectives of Title VII

and adequately protects the rights of the Commission, Marelli, the allegedly aggrieved persons,

and the public interest. Accordingly, the Court finds as follows:

                            SCOPE AND DURATION OF DECREE

        1.      This Decree resolves all issues and claims arising out of the Complaint t h a t

arose from Charge No. 494-2017-00451 filed by Rebecca Crouch and Charge No. 490-2016-

01195 filed by Ariana Baker. This Decree does not impact any other pending charges, if any,

that may currently exist before the Commission. Further, this Decree does not affect the

Commission’s right to process any other pending or future charges that any employee may file

against Marelli and to commence civil actions on any such charges.

                     EFFECTIVE DATE AND DURATION OF DECREE

        2.      Upon the date the Court enters t h i s Decree, the provisions of this Decree


                                                  2
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 2 of 13 PageID #: 791
become immediately effective and binding upon the Parties to this lawsuit and shall remain in

effect for two (2) years after the entry date of this Decree.

                                          JURISDICTION

        3.      The Parties agree the United States District Court for the Middle District of

Tennessee, Columbia Division, has jurisdiction over the Commission and Marelli and the subject

matter of this litigation for the duration of the Decree. Neither Party shall contest the

jurisdiction of this Court to enforce this Decree. Marelli shall not contest the right of the

Commission to monitor Marelli’s compliance with the Decree and to bring an enforcement action

in the event Marelli fails to comply with the terms of the Decree.

                                   NON-ADMISSION CLAUSE

        4.      This Decree shall not constitute an admission, adjudication, or finding on the merits

of the case. Marelli expressly denies violating Title VII or any other statute or law.

                                      INJUNCTIVE RELIEF

        5.      This Decree enjoins Marelli, its officers, agents, servants, managers, employees,

and all persons in active concert from subjecting employees to sexual harassment at its Pulaski,

Tennessee facility.

        6.      This Decree enjoins Marelli from retaliating against any employees at its Pulaski,

Tennessee facility for complaining of sexual harassment or participating in any proceeding under

Title VII.

                                      MONETARY RELIEF

        7.      In settlement of all monetary claims i n the Complaint, Marelli shall pay a

total of $335,000.00 to Rebecca Crouch, Christy Parson, Ariana Baker and Amanda Huckaba

Campbell (hereinafter collectively referred to as the “claimants”).


                                                   3
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 3 of 13 PageID #: 792
        8.       The Commission shall allocate settlement monies for each claimant in this case at

its sole discretion.

                                     METHOD OF PAYMENT

        9.       The Commission shall provide a list identifying the amounts Marelli shall pay to

each claimant, along with relevant identifying information, within ten (10) business days of the

Effective Date.

        10.      Within twenty (20) business days of the Effective Date, Marelli shall send a

payment directly to each of the identified claimants.

        11.      Marelli shall prepare and distribute Form 1099 or equivalent form(s) to each

claimant and the claimants shall be responsible to make the appropriate reports to the Internal Revenue

Service and other tax authorities.

        12.      On the same day as when Marelli sends the checks and 1099 form(s) to the

claimants, Marelli shall transmit a copy of each proof of payment and any accompanying

correspondence via email to the Commission at EEOC-MEDO-decreemonitoring@eeoc.gov.

        13.      Late payment of a check shall be subject to the accrual of interest under to 28

U.S.C. § 1961.

                                     RELEASE OF CLAIMS

        14.      As a condition of receiving payment, each claimant will execute the form Release

attached hereto as Appendix A, except the claimant, Ariana Baker, who will execute the form

Release attached hereto as Appendix B.

                                       NOTICE POSTING

        15.      Within ten (10) days of the entry of this Decree, Marelli shall post Appendix C

for two (2) years at Marelli’s Pulaski, Tennessee location in a conspicuous place where Marelli



                                                   4
    Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 4 of 13 PageID #: 793
customarily posts notices to employees.

       16.     Marelli shall continue to conspicuously post the most recent notice (poster)

required by 29 C.F.R. § 1601.30 and 42 U.S.C. § 2000e-10.

        REVISION OF SEXUAL HARASSMENT COMPLAINT POLICIES AND
                             PROCEDURES

       17.     Marelli agrees that its sexual harassment policy will include language specifically

stating that employees may make written or verbal complaints.

       18.     Within seventy-five (75) days of entry of this Decree (15 days after any revisions to

the policy), Marelli will disseminate a copy of its policy to all employees, including contract or

temporary employees

       19.     Within ninety (90) days after entry of this Decree, Marelli will require all

employees to sign an acknowledgment of receipt of the policy.

       20.     Marelli shall retain a copy of the signed acknowledgment in each employee’s

permanent personnel file.

       21.     Marelli shall provide a copy of the sexual harassment policy, along with the other

new hire paperwork, to all new permanent and contract or temporary employees at their orientation.

                               EMPLOYMENT REFERENCES

       22.     In the event Marelli receives an inquiry from any prospective employer

concerning Rebecca Crouch or the claimants, Marelli shall refrain from providing negative

references and limit employment reference inquiries to:

               a.     verifying whether Marelli employed the identified claimant;

               b.     verifying the time period of such employment;

               c.     providing a statement identifying the claimant’s job title and job duties; and

               d.     refrain from referencing any charge of discrimination or this case.

                                                 5
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 5 of 13 PageID #: 794
          23.   Marelli’s response to any prospective employer concerning the claimants shall

remain permanent and is not limited to the duration of this Decree.

                               PURGING OF PERSONNEL FILE

          24.   Marelli will remove all documents related to this case from the claimants’

personnel files, including the charge of discrimination, the notice of charge, and all

correspondence and investigative information directed to and from the Commission relating to her

charge.

          25.   Within ten (10) business days from the Effective Date of this Decree, Marelli shall

confirm in writing to the Commission at EEOC-MEDO-decree- monitoring@eeoc.gov that

Marelli met the requirements of this Section.

                                                TRAINING

          26.   During the duration of this Decree, Marelli shall provide annual, in- person training

sessions for all personnel, including permanent and temporary hourly employees, and

management personnel, who perform duties at Marelli’s Pulaski, Tennessee facility.

          27.   Each annual training session shall last at least one (1) hour.

          28.   Each annual training session shall cover Title VII and its prohibitions against sexual

harassment and retaliation. In addition, the training shall include a discussion concerning Marelli’s

sexual harassment policy.

          29.   Marelli shall utilize an attorney or other SHRM-qualified instructor, having

specialized knowledge of sexual harassment prevention and retaliation, to conduct the training

session.

          30.   A representative from Human Resources will attend the training and make a

statement during the training session. The Human Resources representative will expressly state



                                                   6
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 6 of 13 PageID #: 795
the following to all attendees at the training:

               a.      Marelli seeks to create a workplace free of discrimination, including sex

                       discrimination;

               b.      Marelli does not condone any type of sexual harassment in the

                       workplace;

               c.      Marelli will not tolerate any type of sexual harassment in the workplace;

               d.      Employers, managers, supervisors, and employees must respect each

                       other in the workplace;

               e.      The respect for each other includes a requirement that employers,

                       managers, supervisors, and employees must not engage in sexual

                       harassment of any kind;

               f.      All managers and supervisors are responsible for monitoring and

                       stopping harassment by those they supervise;

               g.      Failure to report harassment will result in appropriate disciplinary

                       action; and

               h.      Sexual harassment will result in appropriate disciplinary action, up to and

                       including termination.

       31.     Marelli may video-record the training sessions for prompt presentation to current

employees who are unable to attend in-person and to new employees and managers upon hire.

       32.     Each employee must acknowledge receipt of the training in writing (including

electronic or other appropriate acknowledgment), indicating their printed name, signature (or

electronic signature) and the date of attendance.

       33.     The first training session shall occur no later than sixty (60) calendar days from the



                                                    7
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 7 of 13 PageID #: 796
date that the Governor of the State of Tennessee lifts the Emergency Order with respect to the

COVID-19 pandemic. The second training session shall occur no later than twenty-two (22)

months after the entry of the Consent Decree.

       34.     Marelli shall notify the Commission of the date, time, and place of the training

sessions no later than fourteen (14) calendar days prior to the session.

                               EMPLOYEE EXIT INTERVIEWS

       35.     For the duration of this Decree, Marelli shall conduct exit interviews of each

permanent or temporary employee who resigns with notice, and shall make reasonable efforts to

conduct exit interviews of persons who are involuntarily separated from employment, a t

Marelli’s facility in Pulaski, Tennessee. Marelli shall specifically ask the employees who resign

with notice or otherwise separating employees if, during their employment with Marelli, they

experienced sexual harassment or retaliation for engaging in a protected activity under Title VII.

       36.     Marelli shall make and keep records of all such interviews and shall make such

records available to the Commission under the Compliance Review provisions set forth in this

Decree.

                                    DISPUTE RESOLUTION

       37.     If the Commission, at its sole discretion, finds that Marelli has failed to comply

with the Decree, the Commission shall provide Marelli notice of the failure and allow it a

period of fourteen (14) days from the receipt of the notice to comply. If, after the 14-day period

has expired, Marelli has failed to comply, the Commission may then petition this Court for relief.

Such relief may include further permanent or temporary injunctions, monetary relief, costs,

and/or penalties for contempt of court.

       38.     Any notice by the Commission regarding any deficiency of the Decree will be



                                                  8
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 8 of 13 PageID #: 797
emailed to Marelli’s counsel, Mekesha H. Montgomery, at mmontgomery@fbtlaw.com and sent

by certified mail to Marelli’s Human Resources Manager at 181 Bennett Drive, Pulaski, TN

38478.

                                   COMPLIANCE REVIEWS

         39.   The Commission may monitor Marelli’s compliance with this Decree, with

fourteen (14) days’ notice, by:

               a.       examining documents or other records required to be made or kept by this

                        Decree;

               b.       interviewing Marelli’s employees and management officials concerning

                        the requirements of and compliance with this Decree;

               c.       inspecting Marelli’s Pulaski, Tennessee facility; and

               d.       d. requiring Marelli to submit written reports concerning its compliance

                        with this Decree.

                              NOTIFICATION OF SUCCESSORS

         40.   Prior to any sale during the duration of this Decree, Marelli shall provide written

notice of this lawsuit and the existence and contents of the Decree to any potential purchaser

of Marelli’s business or a purchaser of all or a substantial portion of Marelli’s assets, or to

any other potential successor.        Any surviving entities that exist upon completion of the

acquisition, merger, or consolidation will remain fully liable for compliance with this Decree.

                               MISCELLANEOUS PROVISIONS

         41.   Unless    otherwise    stated,   all       notices,   certifications,   reports,   or   other

communications that this Decree requires the Commission and Marelli to exchange shall be in

writing and transmitted as follows:

               a.       To the Commission, via electronic mail to EEOC-MEDO-decree-

                                                      9
   Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 9 of 13 PageID #: 798
                      monitoring@eeoc.gov; and

               b.     To Marelli, via electronic mail to Mekesha H. Montgomery,

                      mmontgomery@fbtlaw.com.

       42.     If the Court finds any provision of this Decree unlawful, the Court will sever only

such provision and the remainder of the Decree will remain in full force and effect. Modifications

of this Decree must be approved by the Court.

       43.     Each Party will bear its own costs, attorneys’ fees, and expenses.

       IT IS SO ORDERED.


                                             ________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                10
  Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 10 of 13 PageID #: 799
                                        APPENDIX A
                                   RELEASE OF CLAIMS

       In consideration for ____________________ paid to me by Marelli Tennessee USA,

LLC, in connection with the resolution of EEOC v. Magneti Marelli of Tennessee, LLC, Civil

Action No. 1:18-cv-00074, filed in the United States District Court for the Middle District of

Tennessee, I waive my right to recover for any claims of sex discrimination and retaliation that

I had against Marelli of Tennessee USA, LLC, under Title VII of the Civil Rights Act of 1964,

as amended prior to the date of this Release and that were included in the claims alleged in

EEOC’s Complaint in the Case. I am solely responsible for paying any taxes owed for this

settlement.




 Date [Name]




                                               11
  Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 11 of 13 PageID #: 800
                                        APPENDIX B


                                   RELEASE OF CLAIMS

       In consideration for _________________ paid to me, Ariana Baker, by Marelli of

Tennessee USA, LLC, in connection with the resolution of EEOC v. Magneti Marelli of

Tennessee, LLC, Civil Action No. 1:18-cv-00074, filed in the United States District Court for the

Middle District of Tennessee, I waive my right to recover for any claims of sex discrimination

and retaliation that I had against Marelli of Tennessee USA, LLC, prior to the date of this

Release and that were included in the claims alleged in EEOC’s Complaint in the Case and/or in

Charge Number 490-2016-01195 filed with the Equal Employment Opportunity Commission

(EEOC) under Title VII of the Civil Rights Act of 1964, as amended. I am solely responsible for

paying any taxes owed for this settlement.




 Date [Name]




                                               12
  Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 12 of 13 PageID #: 801
                                        APPENDIX C

                                 NOTICE TO EMPLOYEES

Marelli posts this Notice as part of a Consent Decree entered by the United States District
Court for the Middle District of Tennessee in the matter of EEOC v. Magneti Marelli of
Tennessee, LLC.

Title VII of the Civil Rights Act of 1964, as amended (Title VII), prohibits discrimination against
any employee or applicant for employment because of the individual’s sex with respect to hiring,
promotion, firing, compensation, or other terms, conditions or privileges of employment. Title
VII further prohibits employers from retaliating against employees who protest sex
discrimination, including sexual harassment.

Marelli supports and will fully comply with federal law in all aspects and will not take any action
against any individual because they have exercised their rights under the law.

Specifically, Marelli prohibits sexual harassment by executive officers, management, and non-
management employees and will take prompt and appropriate action to correct and prevent any
such behavior.

Marelli encourages its employees, if they see or hear sexual harassment, to report sexual
harassment in the workplace and will not retaliate in any manner against any individual who
makes such a report.

This Notice will remain posted for a period of two (2) years.

                                             SIGNED THIS ______ DAY OF ________, 2020



                                             _________________________________________
                                             Human Resources Director - NAFTA Region
                                             Marelli of Tennessee USA, LLC




                                               13
 Case 1:18-cv-00074 Document 59 Filed 09/11/20 Page 13 of 13 PageID #: 802
